        Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                        X
ACLI INVESTMENTS LTD., ACL2
INVESTMENTS LTD., and LDO (CAYMAN)
XVIII LTD.,
                                                            No. 19-cv-09014-LLS
                          Plaintiffs,

                  V.


BOLIV ARIAN REPUBLIC OF VENEZUELA,

                          Defendant.

- - - - - - - - - - - - - - - - - - -X

                  FINAL JUDGMENT AND PERMANENT INJUNCTION

       WHEREAS, this Court having subject matter jurisdiction over this case and personal

jurisdiction over Defendant the Bolivarian Republic of Venezuela (the "Republic"), the Republic

having appeared before the Court and not contesting the Court's jurisdiction;

       WHEREAS, the parties having conducted informal discovery in which plaintiffs

provided evidence to the Republic of plaintiffs' standing to sue, identity, and continuing

ownership interest in the debt securities placed in issue by the Amended Complaint; and

       WHEREAS, the parties having reached a stipulation for the entry of judgment for the

reasons and on the terms set forth therein;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       Final Judgment is entered in favor of Plaintiffs ACLl Investments Ltd., ACL2

Investments Ltd., and LDO (Cayman) XVIII Ltd. (the "Plaintiffs") against the Republic for

breach of contract; and




                                                 6
         Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 2 of 8




        IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

        The Republic is liable to the Plaintiffs for damages in the following amounts:


   1.      To Plaintiff ACLl Investments Ltd. on account of 2004 Issuance of the 2034s

(ISIN US922646BL 74):

           a. For non-payment of principal due on December 6, 2018 as a result of the

               acceleration of the indebtedness: $57,215,000.

           b. Interest on $57,215,000 of principal at the rate of9.375% per annum computed

               starting July 13, 2020 through December 1, 2020, such interest being equal to

               $2,056,164.06.

            c. For non-payment of six (6) due and unpaid biannual interest payments due on

               each of January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January

                13, 2020, and July 13, 2020:

                    1.   For non-payment of an interest payment due on January 13, 2018,

                         $2,681 ,953.13, plus interest thereon at the rate of9% per annum simple

                         interest starting from January 14, 2018, through December 1, 2020, such

                         interest being equal to $696,352.60;

                   11.   For non-payment of an interest payment due on July 13, 2018,

                         $2,681,953.13, plus interest thereon at the rate of 9% per annum simple

                         interest starting from July 14, 2018, through December 1, 2020, such

                         interest being equal to $576,656.66;

                   m. For non-payment of an interest payment due on January 13, 2019,

                         $2,681,953.13, plus interest thereon at the rate of9% per annum simple




                                                   7
        Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 3 of 8




                      interest starting from January 14, 2019, through December 1, 2020, such

                      interest being equal to $454,976.82;

                1v. For non-payment of an interest payment due on July 13, 2019,

                      $2,681,953.13, plus interest thereon at the rate of9% per annum simple

                      interest starting from July 14, 2019, through December 1, 2020, such

                      interest being equal to $335,280.88;

                v. For non-payment of an interest payment due on January 13, 2020,

                      $2,681,953.13, plus interest thereon at the rate of9% per annum simple

                      interest starting from January 14, 2020, through December 1, 2020, such

                      interest being equal to $213,601.03; and

                v1. For non-payment of an interest payment due on July 13, 2020,

                      $2,681,953.13, plus interest thereon at the rate of 9% per annum simple

                      interest starting from July 14, 2020, through December I, 2020, such

                      interest being equal to $93,243.79.

          d. For coupon and prejudgment interest following December 1, 2020, $18,867.56

             per day until the date on which this judgment is entered on the docket of the

             Court.

   2.    To Plaintiff ACL2 Investments Ltd. on account of 2004 Issuance of the 2034s

(ISIN US922646BL 74):

          a. For non-payment of principal due on December 6, 2018 as a result of the

             acceleration of the indebtedness: $20,288,000.




                                                8
Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 4 of 8




 b. Interest on $20,288,000 of principal at the rate of 9.375% per annum computed

    starting July 13, 2020 through December 1, 2020, such interest being equal to

    $729,100.00.

 c. For non-payment of six (6) due and unpaid biannual interest payments due on

    each of January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January

    13, 2020, and July 13, 2020:

        1.    For non-payment of an interest payment due on January 13, 2018,

              $951,000, plus interest thereon at the rate of 9% per annum simple interest

              starting from January 14, 2018, through December 1, 2020, such interest

              being equal to $246,921.29;

        11.   For non-payment of an interest payment due on July 13, 2018, $951,000,

              plus interest thereon at the rate of 9% per annum simple interest starting

              from July 14, 2018, through December 1, 2020, such interest being equal

              to $204,478.03;

       m. For non-payment of an interest payment due on January 13, 2019,

              $951,000, plus interest thereon at the rate of 9% per annum simple interest

              starting from January 14, 2019, through December 1, 2020, such interest

              being equal to $161,331.29;

       1v. For non-payment of an interest payment due on July 13, 2019, $951,000,

              plus interest thereon at the rate of 9% per annum simple interest starting

              from July 14, 2019, through December 1, 2020, such interest being equal

              to $118,888.03;




                                        9
        Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 5 of 8




                v. For non-payment of an interest payment due on January 13, 2020,

                        $951,000, plus interest thereon at the rate of 9% per annum simple interest

                        starting from January 14, 2020, through December 1, 2020, such interest

                        being equal to $75,741.29; and

                v1.     For non-payment of an interest payment due on July 13, 2020, $951,000,

                        plus interest thereon at the rate of 9% per annum simple interest starting

                        from July 14, 2020, through December 1, 2020, such interest being equal

                        to $33,063.53.

         d. For coupon and prejudgment interest following December 1, 2020, $6,690.29 per

             day until the date on which this judgment is entered on the docket of the Court;

             and

   3.    To Plaintiff LDO (Cayman) XVIII Ltd. on account of 2004 Issuance of the 2034s

(ISIN US922646BL 74):

         a. For non-payment of principal due on December 6, 2018 as a result of the

             acceleration of the indebtedness: $9,197,000.

          b. Interest on $9,197,000 of principal at the rate of 9.375% per annum computed

             starting July 13, 2020 through December 1, 2020, such interest being equal to

             $330,517.19.

          c. For non-payment of six (6) due and unpaid biannual interest payments due on

             each of January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January

             13, 2020, and July 13, 2020:

                   1.   For non-payment of an interest payment due on January 13, 2018,

                        $431,109.38, plus interest thereon at the rate of9% per annum simple




                                                  10
Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 6 of 8




             interest starting from January 14, 2018, through December 1, 2020, such

             interest being equal to $111,934.89;

       11.   For non-payment of an interest payment due on July 13, 2018,

             $431,109.38, plus interest thereon at the rate of 9% per annum simple

             interest starting from July 14, 2018, through December 1, 2020, such

             interest being equal to $92,694.42;

       m. For non-payment of an interest payment due on January 13, 2019,

             $431,109.38, plus interest thereon at the rate of 9% per annum simple

             interest starting from January 14, 2019, through December 1, 2020, such

             interest being equal to $73,135.05;

       1v.   For non-payment of an interest payment due on July 13, 2019,

             $431,109.38, plus interest thereon at the rate of 9% per annum simple

             interest starting from July 14, 2019, through December 1, 2020, such

             interest being equal to $53,894.58;

       v. For non-payment of an interest payment due on January 13, 2020,

             $431,109.38, plus interest thereon at the rate of9% per annum simple

             interest starting from January 14, 2020, through December 1, 2020, such

             interest being equal to $34,335.20; and

       v1.   For non-payment of an interest payment due on July 13, 2020,

             $431,109.38, plus interest thereon at the rate of 9% per annum simple

             interest starting from July 14, 2020, through December 1, 2020, such

             interest being equal to $14,988.43; and




                                       11
         Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 7 of 8




           d. For coupon and prejudgment interest following December 1, 2020, $3,032.86 per

                day until the date on which this judgment is entered on the docket of the Court;

                and

   4.     To Plaintiffs jointly on account of out-of-pocket expenses due under Section 7 of

the Terms and Conditions of the 2004 Issuance of the 2034s (ISIN US922646BL 74) as of the

date of the judgment: $220,000; and

   IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

        Each Plaintiff and any of its successors or assigns; and anyone acting on its behalf,

including its officers, agents, servants, employees, trustees, beneficial owners, and attorneys; and

all persons and organizations acting in concert with any of them are hereby PERMANENTLY

ENJOINED from selling or otherwise transferring in any manner the securities or security

entitlements on which each Plaintiff has brought suit in this case identified as ISIN

US922646BL 74, unless (i) such sale or transfer also includes the Plaintiffs corresponding

interest in this judgment, and (ii) the Plaintiff provides to the Republic through counsel of record

in this action three (3) calendar days' prior written notice of the settlement of any such sale or

transfer; and

    IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

        The Plaintiffs and any of their successors or assigns; and anyone acting on their behalf,

including their officers, agents, servants, employees, trustees, beneficial owners, and attorneys;

and all persons and organizations acting in concert with any of them, shall be bound by the terms

of the parties' Stipulation for Entry of Final Judgment and Permanent Injunction dated December

4,2020;and




                                                  12
        Case 1:19-cv-09014-LLS Document 51-1 Filed 12/04/20 Page 8 of 8




       IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

       This Court shall retain non-exclusive jurisdiction over matters related to the enforcement

of this judgment.

Dated: New York, New York
       _ _ _ _ _ ,2020
                                                     SO ORDERED:



                                                     LOUIS L. STANTON
                                                     United States District Judge




                                                13
